DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application claims priority from DE102020206876.3, filed on 6/3/2020.  

Claim Objections
Claims 1, 2, 5, and 10 are objected to because of the following informalities:
Claim 1, in lines 2, 3, 4, 6, 8, 9, and 10, the identifiers “1.1,” “1.1.1,” “1.1.2,” “1.1.3, “1.2,” “1.2.1,” and “1.2.2” should be removed to remove the periods (see MPEP 608.01(m), “Periods may not be used elsewhere in the claims except for abbreviations”) and to prevent confusion. 
Claim 2, in lines 2, 3, 5, 6, and 7, the identifiers “2.1,” “2.2,” “2.3,” “2.3.1,” and “2.3.2” should be removed to remove the periods (see MPEP 608.01(m), “Periods may not be used elsewhere in the claims except for abbreviations”) and to prevent confusion.
Claim 5, in lines 3, 5, 6, and 7, the identifiers “5.1,” “5.2,” “5.2.1,” and “5.2.2” should be removed to remove the periods (see MPEP 608.01(m), 
Claim 10, in lines 2 and 4, the identifiers “10.1” and “10.1” should be removed both to remove the periods (see MPEP 608.01(m), “Periods may not be used elsewhere in the claims except for abbreviations”) and to prevent confusion.
Appropriate correction is required to place claims in better form.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a second insert for a first insert for an EUV radiation source” in line 1 is vague and indefinite. The relationship between the first insert and the second insert is unclear and one of ordinary skill in the art would be unable to determine the scope of the claim. For example, it is unclear if the second insert is meant to be a replacement of the first insert or if the second insert is meant to be a further component of the first insert. It is also unclear if both the first insert and the second insert are required in the EUV radiation source by the scope of the claim. For the purposes of examination, the claim language is being interpreted as meaning there are alternate versions of the first insert. Thus, claim 5 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites “an insert for an EUV radiation source according to claim 1, comprising an outer passage channel extending in a longitudinal direction, and an inner insert, arranged in the outer passage channel, with an inner passage channel extending in the longitudinal direction, wherein the inner insert is embodied in multiple parts and/or has a plurality of sections that extend in the longitudinal direction and have different internal diameters (di, da),” while claim 1 recites “a first insert, inserted into the chamber opening, with an outer passage channel extending in a longitudinal direction, and an inner insert, arranged in the outer passage channel, with an inner passage channel extending in the longitudinal direction, wherein the inner insert is embodied in multiple parts and/or has a plurality of sections that extend in the longitudinal direction and have different internal diameters (di, da)” in lines 4-11. Claim 2 does not further limit independent claim 1 since claim recites limitations already present in lines 4-11 of claim 1. Applicant may cancel the claim, amend the claims to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. Thus, claim 2 is rejected as being of improper dependent form. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 10, 12, 13, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US PGPub 2007/0210717, Smith hereinafter).  
Regarding claim 1, Smith discloses an EUV radiation source (Figs. 1, 3, 5-9, 11-21, paras. [0059], [0113], [0136]-[0138], the plasma source generates EUV radiation), comprising 
1.1. a source chamber (Figs. 1, 3, 5-9, 11-21, paras. [0113], [0123], [0126]-[0127], [0133]-[0134], [0152], the plasma source 100, 500 includes a chamber 104) with 
1.1.1. a chamber wall having at least one chamber opening (Figs. 1, 3, 5-8, 12, 13-21, paras. [0134]-[0135], [0139], [0152], [0177]-[0178], the chamber 104 includes a holes 516, 1604 defined in enclosure 512, disk 1600), 
1.1.2. a first insert, inserted into the chamber opening, with an outer passage channel extending in a longitudinal direction (Figs. 5-9, 11-13, 16, paras. [0139]-[0141], [0180], [0185]-[0187], receptacle 801 and insert 802 are in the opening of the enclosure 512, and receptacle 801 defines an outer diameter extending longitudinally surrounding insert 802. Sleeves 1628 in channels 1608 include an outer passage extending longitudinally), and 
1.1.3. an inner insert, arranged in the outer passage channel, with an inner passage channel extending in the longitudinal direction (Figs. 5, 8-9, 16, paras. [0139]-[0141], [0148], [0149], [0180], [0185]-[0187], insert 802 extends in the longitudinal direction and is arranged in receptacle 801. Insert 1660 is within interior passage of sleeve 1628), 
1.2. wherein the inner insert 
1.2.1. is embodied in multiple parts and/or 
1.2.2. has a plurality of sections that extend in the longitudinal direction and have different internal diameters (di, da) (Figs. 8-9, 16, paras. [0139]-[0142], [0148], [0149], [0180], [0185]-[0187], insert 802 includes body 804 and the body on which threads 810 are formed and can be defined by two or more bodies, and portions of the insert 802 include different internal diameters (see Figs. 9A-C). Insert 1660 includes a body 1664 and a necked region 1680).
Regarding claim 2, Smith discloses an insert for an EUV radiation source according to claim 1 (see claim 1 rejection above, Figs. 1, 3, 5-9, 11-21), comprising 
2.1. an outer passage channel extending in a longitudinal direction (Figs. 5-9, 11-13, 16, paras. [0139]-[0141], [0180], [0185]-[0187], receptacle 801 and insert 802 are in the opening of the enclosure 512, and receptacle 801 defines an outer diameter extending longitudinally surrounding insert 802. Sleeves 1628 in channels 1608 include an outer passage extending longitudinally), and 
2.2. an inner insert, arranged in the outer passage channel, with an inner passage channel extending in the longitudinal direction (Figs. 5, 8-9, 16, paras. [0139]-[0141], [0148], [0149], [0180], [0185]-[0187], insert 802 extends in the longitudinal direction and is arranged in receptacle 801. Insert 1660 is within interior passage of sleeve 1628), 
2.3. wherein the inner insert 
2.3.1. is embodied in multiple parts and/or 
2.3.2. has a plurality of sections that extend in the longitudinal direction and have different internal diameters (di, da) (Figs. 8-9, 16, paras. [0139]-[0142], [0148], [0149], [0180], [0185]-[0187], insert 802 includes body 804 and the body on which threads 810 are formed and can be defined by two or more bodies, and portions of the insert 802 include different internal diameters (see Figs. 9A-C). Insert 1660 includes a body 1664 and a necked region 1680).
Regarding claim 3, Smith discloses wherein the inner insert lies flat against the inside of the outer passage channel (Fig. 16C, paras. [0185]-[0187], the insert 1660 is shrink fit into the sleeve 1628). 
Regarding claim 4, Smith discloses wherein the inner insert is arranged in the outer passage channel such that it completely covers an inner wall, which extends parallel to the longitudinal direction from a first end region to a second end region, of the outer passage channel in the region of the first end region in the direction perpendicular to the longitudinal direction (Figs. 5, 8-9, 16, paras. [0139]-[0141], [0148], [0149], [0180], [0185]-[0187], insert 802 extends in the entirety of the longitudinal direction within receptacle 801. Insert 1660 is within interior passage of sleeve 1628 such that the insert 1660 covers the inners wall of the sleeve).
Regarding claim 5, as best understood, Smith discloses a second insert for a first insert for an EUV radiation source according to claim 2 (see claim 2 rejection above, Figs. 5-9, 16), 
5.1. having an inner passage channel extending in the longitudinal direction (Figs. 5, 8-9, 16, paras. [0139]-[0141], [0148], [0149], [0180], [0185]-[0187], insert 802 extends in the longitudinal direction and is arranged in receptacle 801. Insert 1660 is within interior passage of sleeve 1628), 
5.2. wherein 
5.2.1. the second insert is embodied in multiple parts and/or 
5.2.2. the second insert has a plurality of sections that extend in the longitudinal direction and have different internal diameters (di, da) (Figs. 8-9, 16, paras. [0139]-[0142], [0148], [0149], [0180], [0185]-[0187], insert 802 includes body 804 and the body on which threads 810 are formed and can be defined by two or more bodies, and portions of the insert 802 include different internal diameters (see Figs. 9A-C). Insert 1660 includes a body 1664 and a necked region 1680).
Regarding claim 7, Smith discloses wherein the second insert has a substantially constant external diameter (Figs. 8-9, 16C, paras. [0140]-[0143], [0148]-[0149], [0185]-[0187], the external diameter of the insert 802 is substantially constant to placement within receptacle 810. The insert 1660 is shrink fit into the sleeve 1628). 
Regarding claim 9, Smith discloses an illumination system for a projection exposure apparatus, a mask inspection apparatus or a metrology system, having an EUV radiation source with an insert according to claim 2 (see claim 2 rejection above, Figs. 1, 3, 5-9, 11-21, paras. [0113], [0136]-[0137], the plasma source includes insert 802 or 1660, and the plasma source provides light to an illumination system of a lithography system 600 or to a microscopy system 700).
Regarding claim 10, Smith discloses a projection exposure apparatus for EUV lithography (Fig. 6, paras. [0136]-[0137], lithography system 600), comprising:
10.1. the illumination system according to claim 9 (see claim 9 rejection, Fig. 6, paras. [0136]-[0137]) for illuminating a reticle arranged in an object field (Fig. 6, the light is collected and directed to a reflective lithographic mask 620), and
10.2. a projection optical unit for imaging the reticle onto a wafer arranged in an image field (Fig. 6, paras. [0136]-[0137], the mirrors 650 and 650’ project the patterned light from mask 620 to form a circuit image on the wafer 636). 
Regarding claim 12, Smith discloses wherein the inner insert lies flat against the inside of the outer passage channel (Fig. 16C, paras. [0185]-[0187], the insert 1660 is shrink fit into the sleeve 1628). 
Regarding claim 13, Smith discloses wherein the inner insert is arranged in the outer passage channel such that it completely covers an inner wall, which extends parallel to the longitudinal direction from a first end region to a second end region, of the outer passage channel in the region of the first end region in the direction perpendicular to the longitudinal direction (Figs. 5, 8-9, 16, paras. [0139]-[0141], [0148], [0149], [0180], [0185]-[0187], insert 802 extends in the entirety of the longitudinal direction within receptacle 801. Insert 1660 is within interior passage of sleeve 1628 such that the insert 1660 covers the inners wall of the sleeve).
Regarding claim 16, Smith discloses wherein the inner insert lies flat against the inside of the outer passage channel (Fig. 16C, paras. [0185]-[0187], the insert 1660 is shrink fit into the sleeve 1628). 
Regarding claim 17, Smith discloses wherein the inner insert is arranged in the outer passage channel such that it completely covers an inner wall, which extends parallel to the longitudinal direction from a first end region to a second end region, of the outer passage channel in the region of the first end region in the direction perpendicular to the longitudinal direction (Figs. 5, 8-9, 16, paras. [0139]-[0141], [0148], [0149], [0180], [0185]-[0187], insert 802 extends in the entirety of the longitudinal direction within receptacle 801. Insert 1660 is within interior passage of sleeve 1628 such that the insert 1660 covers the inners wall of the sleeve).
Regarding claim 19, Smith discloses wherein the inner insert is arranged in the outer passage channel such that it completely covers an inner wall, which extends parallel to the longitudinal direction from a first end region to a second end region, of the outer passage channel in the region of the first end region in the direction perpendicular to the longitudinal direction (Figs. 5, 8-9, 16, paras. [0139]-[0141], [0148], [0149], [0180], [0185]-[0187], insert 802 extends in the entirety of the longitudinal direction within receptacle 801. Insert 1660 is within interior passage of sleeve 1628 such that the insert 1660 covers the inners wall of the sleeve).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1, 5, 9, 10 above, and further in view of Ahmad et al. (US PGPub 2004/0145292, Ahmad hereinafter). 
Regarding claim 6, Smith does not appear to explicitly describe wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters (di, da), which are constant in the longitudinal direction.
Ahmad discloses wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters (di, da), which are constant in the longitudinal direction (Fig. 5b, 7, paras. [0064], [0065], [0067], the electrode collar 22 includes two portions having different, constant inner diameters). 
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have included wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters as taught by Ahmad as the design shape of the second insert in the apparatus as taught by Smith since including wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters is commonly used to prevent closure of the opening of the insert in the end area of the insert and is used to prevent ablation of the inner wall of the insert (Ahmad, paras. [0064], [0067]). 
Regarding claim 8, although Smith discloses wherein the insert is produced at least partially from a material which has a low plasma sputter rate (para. [0144]), Smith does not appear to explicitly describe wherein the second insert is produced at least partially from molybdenum or a molybdenum compound. 
Ahmad discloses wherein the second insert is produced at least partially from molybdenum or a molybdenum compound (Figs. 5-8, paras. [0061]-[0062], [0065], the collar 22 includes a material including molybdenum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the second insert is produced at least partially from molybdenum or a molybdenum compound as taught by Ahmad as a material of the second insert in the apparatus as taught by Smith since including wherein the second insert is produced at least partially from molybdenum or a molybdenum compound is commonly used to provide a material that is less likely to sputter in the presence of EUV radiation to reduce the wear of the elements of the plasma source (Ahmad, paras. [0016], [0030], [0065]).  
Regarding claim 14, Smith does not appear to explicitly describe wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters (di, da), which are constant in the longitudinal direction.
Ahmad discloses wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters (di, da), which are constant in the longitudinal direction (Fig. 5b, 7, paras. [0064], [0065], [0067], the electrode collar 22 includes two portions having different, constant inner diameters). 
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have included wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters as taught by Ahmad as the design shape of the second insert in the apparatus as taught by Smith since including wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters is commonly used to prevent closure of the opening of the insert in the end area of the insert and is used to prevent ablation of the inner wall of the insert (Ahmad, paras. [0064], [0067]). 
Regarding claim 15, although Smith discloses wherein the insert is produced at least partially from a material which has a low plasma sputter rate (para. [0144]), Smith does not appear to explicitly describe wherein the second insert is produced at least partially from molybdenum or a molybdenum compound. 
Ahmad discloses wherein the second insert is produced at least partially from molybdenum or a molybdenum compound (Figs. 5-8, paras. [0061]-[0062], [0065], the collar 22 includes a material including molybdenum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the second insert is produced at least partially from molybdenum or a molybdenum compound as taught by Ahmad as a material of the second insert in the apparatus as taught by Smith since including wherein the second insert is produced at least partially from molybdenum or a molybdenum compound is commonly used to provide a material that is less likely to sputter in the presence of EUV radiation to reduce the wear of the elements of the plasma source (Ahmad, paras. [0016], [0030], [0065]).  
Regarding claim 18, Smith does not appear to explicitly describe wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters (di, da), which are constant in the longitudinal direction.
Ahmad discloses wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters (di, da), which are constant in the longitudinal direction (Fig. 5b, 7, paras. [0064], [0065], [0067], the electrode collar 22 includes two portions having different, constant inner diameters). 
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have included wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters as taught by Ahmad as the design shape of the second insert in the apparatus as taught by Smith since including wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters is commonly used to prevent closure of the opening of the insert in the end area of the insert and is used to prevent ablation of the inner wall of the insert (Ahmad, paras. [0064], [0067]). 
Regarding claim 20, Smith does not appear to explicitly describe wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters (di, da), which are constant in the longitudinal direction.
Ahmad discloses wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters (di, da), which are constant in the longitudinal direction (Fig. 5b, 7, paras. [0064], [0065], [0067], the electrode collar 22 includes two portions having different, constant inner diameters). 
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have included wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters as taught by Ahmad as the design shape of the second insert in the apparatus as taught by Smith since including wherein the second insert has a plurality of constituent parts that adjoin one another in the longitudinal direction, wherein at least two of the constituent parts have sections extending in the longitudinal direction that have different internal diameters is commonly used to prevent closure of the opening of the insert in the end area of the insert and is used to prevent ablation of the inner wall of the insert (Ahmad, paras. [0064], [0067]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 9 above, and further in view of Umstadter (US PGPub 2013/0313423). 
Regarding claim 11, Smith discloses the illumination system according to claim 9 (see claim 9 rejection above, Figs. 1, 3, 5-9, 11-21, paras. [0113], [0136]-[0137]), but Smith does not appear to explicitly describe a metrology system for inspecting a mask for EUV lithography.
Umstadter discloses a metrology system for inspecting a mask for EUV lithography (paras. [0029], [0039], the EUV light generated by the plasma is used in mask inspection metrology). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a metrology system for inspecting a mask for EUV lithography as taught by Umstadter as the apparatus for the illumination system as taught by Smith since including a metrology system for inspecting a mask for EUV lithography having an illumination system is commonly used to improve mask inspection for masks having fine patterns used for wafer patterning in the EUV regime (Umstadter, para. [0003]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borisov et al. (RU2593147) discloses axisymmetric inserts in a plasma source. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882